Exhibit 10.30

EMPLOYMENT AGREEMENT

THIS AGREEMENT made as of the 1ST Day of July, 2009

(the “Effective Date”)

A M O N G

OPEN TEXT, INC.

a corporation incorporated under the laws of

the State of Illinois (hereinafter referred to as

the “Corporation”)

OF THE FIRST PART

- and -

JOHN WILKERSON,

a resident of the State of Texas,

(hereinafter referred to as the “Executive”)

OF THE SECOND PART

WHEREAS the Corporation is a wholly-owned subsidiary of Open Text Corporation, a
corporation amalgamated under the laws of Ontario, Canada (hereinafter “Open
Text Corporation”);

WHEREAS the Executive has agreed to enter into and deliver this Agreement in
consideration of receiving certain additional benefits and other additional
compensation as provided for pursuant to the terms of this Agreement;

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements herein contained and for other good and valuable
consideration, the parties agree as follows:



--------------------------------------------------------------------------------

1. DEFINITIONS

For the purposes of this Agreement, the following terms shall have the following
meanings, respectively:

 

  a. “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the Person specified. For the
purposes of this definition and Agreement, the term “Control” means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise;

 

  b. “Agreement” means this Employment Agreement as may be amended or
supplemented from time to time, including any and all schedules annexed hereto;

 

  c. “Annual Base Salary” has the meaning ascribed to that term in Section 5(a)
hereof;

 

  d. “Board of Directors” means the board of directors of Open Text Corporation
as may be constituted from time to time, and “Directors” means the directors of
Open Text Corporation;

 

  e. “Change of Control” means either of the following events:

 

  i. the sale of all or substantially all of the assets of Open Text
Corporation; or

 

  ii. any transaction whereby any person, together with Affiliates and
Associates of such person, or any group of persons acting in concert
(collectively, “Acquiror” or “Acquirors”), acquires beneficial ownership of more
than 50% of the issued common shares of Open Text Corporation on a fully diluted
basis, or any transaction as a result of which beneficial ownership of common
shares constituting more than 50% in the aggregate of the issued common shares
of Open Text Corporation on a fully diluted basis cease to be held by persons
who are shareholders of Open Text Corporation as at the date hereof or by
Affiliates or Associates of such present shareholders;

(for the purposes of this definition and this Agreement, the terms “Associate,”
“group,” and “beneficial ownership” shall have the meanings ascribed thereto
under Rule 14a-1(a) of the General Rules of the Exchange Act, Section 14(d)(2)
of the Exchange Act, and Rule 13d-3 of the General Rules of the Exchange Act,
respectively);



--------------------------------------------------------------------------------

  f. “Compensation Committee” means the compensation committee of the Board of
Directors of Open Text Corporation as may be constituted from time to time;

 

  g. “Date of Termination” shall mean the date of termination of the Executive’s
employment, whether by death of the Executive, by the Executive or by the
Corporation pursuant to the terms of this Agreement;

 

  h. “Disability” has the meaning ascribed to that term in Section 11(b) hereof;

 

  i. “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time;

 

  j. “Incumbent Director” shall mean any member of the Board of Directors who
was a member of the Board of Directors immediately prior to a Change of Control
and any successor to an Incumbent Director who was recommended or appointed to
succeed any Incumbent Director by the affirmative vote of the Directors when
that affirmative vote includes the affirmative vote of a majority of the
Incumbent Directors then on the Board of Directors;

 

  k. “Just Cause” shall mean:

 

  i. the failure by the Executive to perform his duties according to the terms
of his employment or in a manner satisfactory to the Board of Directors (other
than those (A) that follow a demotion in his position or duties or (B) resulting
from the Executive’s Disability) after the Corporation has given the Executive
reasonable notice of such failure and a reasonable opportunity to correct it;

 

  ii. the engaging by the Executive in any act that is materially injurious to
the Corporation, monetarily or otherwise, but not including, following a Change
of Control, the expression of opinions contrary to those directors of the
Corporation who are not Incumbent Directors or those of the Acquirors;

 

  iii. the engaging by the Executive in any illegal conduct or any act of
dishonesty resulting or intended to result directly or indirectly in personal
gain of the Executive at the Corporation’s expense, including the failure by the
Executive to honor his fiduciary duties to the Corporation and his duty to act
in the best interests of the Corporation;



--------------------------------------------------------------------------------

  iv. the failure by the Executive to comply with the provisions of
Section 11(d) where the Executive elects to terminate his employment with the
Corporation unless notice of such termination of employment is properly given in
accordance with the terms of Section 14(b) hereof;

 

  v. the failure of the Executive to abide by the terms of any resolution passed
by the Board of Directors; or

 

  vi. the failure by the Executive to abide by the policies, procedures and
codes of conduct of Open Text Corporation and the Corporation.

 

  l. “Person” or “persons” includes an individual, sole proprietorship,
partnership, unincorporated association, unincorporated syndicate,
unincorporated organization, trust, body corporate, and a natural person in his
capacity as trustee, executor, administrator or other legal representative;

 

  m. “Parachute Event” means the occurrence of the following without the
Executive’s written consent (except in connection with the termination of the
employment of the Executive for Just Cause or Disability or termination of the
Executive’s employment because of the death of the Executive):

 

  i. a material change (other than those that are consistent with a promotion)
in the Executive’s position or duties, responsibilities, title or office in
effect immediately prior to the Change of Control (except for a change in any
position or duties as a director of the Corporation), which includes any removal
of the Executive from or any failure to re-elect or re-appoint the Executive to
any such positions or offices.

 

  ii. a material reduction by the Corporation or any of its subsidiaries of the
Executive’s salary, benefits or any other form of remuneration payable by the
Corporation or its subsidiaries; or

 

  iii. any material failure by the Corporation or its subsidiaries to provide
any benefit, bonus, profit sharing, incentive, remuneration or compensation
plan, stock ownership or purchase plan, pension plan or retirement plan in which
the Executive is participating or entitled to participate immediately prior to a
Change of Control, or the Corporation or its subsidiaries taking any action or
failing to take any action that would materially adversely affect the
Executive’s participation in or materially reduce his rights or benefits under
or pursuant to any such plan;

 

  iv. any other material breach by the Corporation of this Agreement;



--------------------------------------------------------------------------------

  n. “Voluntary Termination” means the termination of the Executive’s employment
with the Corporation by the Executive at his discretion in accordance with the
provisions of Section 11(d) of this Agreement.

 

2. TERM

The initial term of this Agreement shall be one (1) year commencing on the
Effective Date of this Agreement (“Initial Term”), subject to earlier
termination as provided for in this Agreement. At the end of the Initial Term
and each subsequent year thereafter, this Agreement shall be deemed to be
extended automatically for an additional one-year term on the same terms and
conditions unless either party gives contrary written notice to the other party
no less than three (3) months prior to the date on which this Agreement would
otherwise be extended.

 

3. DUTIES

The Executive is engaged and agrees to perform services for and on behalf of the
Corporation as its EVP, Global Sales, Services and Support or in such other
capacity to which the Executive may be assigned by the Corporation from time to
time. The Executive shall perform such duties and exercise such powers
pertaining to the management and operation of the Corporation and any
subsidiaries and Affiliates of the Corporation as may be determined from time to
time by the Chief Executive Officer (“CEO”) and the Reporting Manager (as
defined below) consistent with the office of the Executive. The Executive shall:

 

  a. devote his full time, attention, and best efforts to the business, affairs,
and goodwill of the Corporation;

 

  b. perform those duties that may be assigned to the Executive diligently and
faithfully to the best of the Executive’s abilities and in the best interests of
the Corporation; and

 

  c. use his best efforts to promote the interest and goodwill of the
Corporation.

 

4. REPORTING PROCEDURES

The Executive shall report to John Shackleton. The Executive shall report fully
on the management, operations, and business affairs of the Corporation and
advise to the best of his ability and in accordance with business standards on
business matters that may arise from time to time during the term of this
Agreement.



--------------------------------------------------------------------------------

5. REMUNERATION AND BENEFITS

 

  a. The Corporation shall pay to the Executive as compensation for his services
provided hereunder an annual base salary (“Annual Base Salary”) for each year of
the term of this Agreement, which shall be determined by the Reporting Manager
and the CEO (and the Compensation Committee, as may be required) and set out in
a separate document, subject to the provisions of Section 7, and which shall be
exclusive of bonuses, benefits and other compensation as provided for herein.
The Annual Base Salary shall be payable in accordance with the Corporation’s
regular payroll practices for senior executives or in such other manner as may
be mutually agreed upon, less, in any case, all applicable deductions or
withholdings as required by law. The Annual Base Salary shall be in accordance
with Schedule “A” subject to the provisions of Section 7.

 

  b. The Corporation shall provide the Executive with employee benefits
comparable to those provided by the Corporation from time to time to other
senior executives of the Corporation. Benefits to be enjoyed by the Executive
during the term of this Agreement shall include, but not be limited to, those
benefits set forth in Schedule “B”, as amended from time to time, and shall
include reimbursement of any properly incurred expenses as provided for in
Section 10 hereof.

 

  c.

The Executive will be eligible to participate in the “Long-Term Incentive
Program” (LTIP) upon the July 1st immediately following accepting employment
with the corporation. The value of the LTIP is determined at the beginning of
the LTIP term in relation to the Executive’s on-target-earnings. (OTE =
Executive’s annual base salary + variable compensation at target). This value
target will be used for the three-year term of the incentive plan.

 

6. ANNUAL VARIABLE COMPENSATION

In addition to the Executive’s Annual Base Salary, the Executive may be awarded
an additional bonus (the “Variable Compensation”), which shall be based upon
performance goals approved by the CEO (and the Compensation Committee, as may be
required) from time to time and set forth in a separate document. Any changes
respecting the amount or other terms of the Variable Compensation payable to the
Executive must be approved by the CEO (and if required, the Board of Directors).
The Variable Compensation target at 100% shall be in accordance with Schedule
“A” subject to the provisions of Section 7.

 

7. SALARY AND/OR BONUS ADJUSTMENTS

Other than as herein provided, there shall be no cost-of-living increase or
merit increase in the Annual Base Salary or increases in any variable
compensation payable to the Executive unless agreed to in writing by the
Reporting Manager. The Reporting Manager shall review annually the Annual Base
Salary and all other compensation to be received by the Executive under this
Agreement along with the Compensation Committee of the Board of Directors.



--------------------------------------------------------------------------------

8. OPTIONS and SHARES

 

  a. Options. The Corporation shall permit the Executive to participate in any
share option plan, share purchase plan, retirement plan or similar plan offered
by the Corporation from time to time to its senior executives in the manner and
to the extent authorized by the Compensation Committee of the Board of
Directors. The Compensation Committee of the Board of Directors may, in its
absolute discretion, grant additional options, subject to approval by the Board
of Directors, and it may review the advisability of additional option grants for
the Executive.

 

  b. Shares. The Executive agrees to comply with the Equity Ownership Policy as
set out in accordance with Exhibit II.

 

9. VACATION

The Executive shall be entitled to 20 days paid vacation per fiscal year of the
Corporation at a time approved in advance by the CEO, which approval shall not
be unreasonably withheld but shall take into account the staffing requirements
of the Corporation and the need for the timely performance of the Executive’s
responsibilities. Any vacation entitlement hereunder shall be subject to the
Corporation’s policy respecting same in effect from time to time.

 

10. EXPENSES

Subject to the terms of this section, the Executive shall be reimbursed for all
reasonable travel and other out-of-pocket expenses actually and properly
incurred by the Executive from time to time in connection with carrying out his
duties hereunder. Determination of whether expenses are reasonable or not shall
be made by the CEO. For all such expenses the Executive shall furnish to the
Corporation originals of all invoices or statements in respect of which the
Executive seeks reimbursement.

 

11. TERMINATION

 

  a. For Just Cause

The Corporation may immediately terminate the employment of the Executive for
Just Cause without notice or any payment in lieu of notice, and for purposes of
greater certainty, the Corporation shall have no obligation to make any payments
to the Executive on account of severance or bonuses or partial bonuses or any
other amounts except as expressly stipulated in Section 12(a) hereof.



--------------------------------------------------------------------------------

  b. For Disability

 

  i. This Agreement may be immediately terminated by the Corporation by notice
to the Executive if the Executive is determined to suffer from disability
(hereinafter referred to as “Disability”). The Executive shall be deemed to
suffer from Disability if in any year during the employment period, because of
ill health, physical or mental disability, or for other causes beyond the
control of the Executive, the Executive has been continuously unable or
unwilling or has failed to perform the Executive’s duties for 120 consecutive
days, or if, during any year of the employment period, the Executive has been
unable or unwilling or has failed to perform his duties for a total of 180 days,
consecutive or not. The CEO, acting reasonably (subject to Section 32 below),
shall finally determine if the Executive is suffering from ill health, physical
or mental disability or other causes beyond his control during the time periods
as hereinbefore set forth in the event of any dispute between the Executive and
the Corporation concerning the occurrence of Disability for purposes of this
Section.

 

  ii. Notwithstanding any short term or long term corporate benefits or
insurance policies relating to disability maintained by the Corporation at the
relevant time, if during any period of ill health, physical or mental disability
or for other causes beyond the control of the Executive, the Executive has been
continuously unable or unwilling or has failed to perform the Executive’s duties
less than 120 consecutive days (the “Short-Term Illness”), the Executive shall
continue to receive all amounts of remuneration and benefits otherwise payable
to and enjoyed by the Executive under this Agreement less any and all amounts
received by and/or payable to the Executive in connection with benefits paid
and/or payable as a result of such Short-Term Illness.

 

  iii. Upon termination of this Agreement as a result of Disability, the
Corporation shall pay to the Executive the severance payment provided for in
Subsection 12(b) hereof less any and all amounts received by and/or payable to
the Executive in connection with benefits paid and/or payable as a result of the
Disability.

 

  iv. The term “any year of the employment period” means any period of 12
consecutive months during the employment period.



--------------------------------------------------------------------------------

  c. For Death

This Agreement shall terminate immediately, without notice or any payment in
lieu thereof, upon the death of the Executive.

 

  d. Voluntary Termination by Executive

If the Executive is desirous of voluntarily terminating his employment with the
Corporation at any time during the Agreement or in accordance with the terms for
non-renewal under Section 2 hereof, the Executive agrees to give the Corporation
3 months advance written notice of such termination and further agrees that he
shall not be entitled to any payment on account of severance under Section 12(b)
hereof. The Reporting Manager or the CEO may waive such notice in writing after
consulting with the Board of Directors, in their sole and absolute discretion,
in which case the Executive’s employment shall be deemed to terminate
immediately, provided the Executive shall still be entitled to compensation due
on account of Annual Base Salary and benefits earned up to the last date of the
3 month advance written notice period given by the Executive and any Variable
Compensation earned and prorated during such 3 month notice period. Provided
that the Executive gives the 3 month notice as required hereunder, any unvested
options which would have otherwise vested during such advance written notice
period shall be permitted to continue to vest during such period. The Executive
shall have the right to exercise any options which are vested as at the Date of
Termination for the period which is 90 days following such Date of Termination
(the “90 Day Period”). For purposes of this Section 11(d), the term “Date of
Termination” shall mean the actual day on which the Executive ceases to be
employed plus the remainder of the 3 month notice period if and to the extent
waived by the Reporting Manager or the CEO in consultation with the Board of
Directors. Any termination properly given under Section 14(b) hereof and in
accordance with the terms thereof shall not be considered a voluntary
termination under this Section 11(d).

 

  e. Termination by Corporation Other than For Just Cause, Disability or Death

The Corporation may terminate the employment of the Executive for any reason
other than Just Cause, Disability or death of the Executive, notwithstanding any
other provision of this Agreement, upon compliance with the terms of
Section 12(b) hereof. In the event of non-renewal of this Agreement by the
Corporation in accordance with Section 2 hereof, the Corporation shall comply
with the terms of Section 12(b) hereof.

 

12. SEVERANCE PAYMENTS

 

  a.

Upon termination of the Executive’s employment for Just Cause, the Executive
shall not be entitled to any severance or other payment other than Annual Base
Salary earned by the Executive before the Date of Termination calculated pro
rata up to and including the Date of Termination and all outstanding and accrued
vacation pay to the Date of Termination. Upon termination of the Executive’s
employment: (i) for death; or (ii) by the voluntary termination of employment by
the Executive pursuant to Section 11(d) hereof, the Executive shall not be
entitled to any severance or other payment other



--------------------------------------------------------------------------------

 

than Annual Base Salary and any Variable Compensation earned by the Executive
before the Date of Termination calculated pro rata up to and including the Date
of Termination (which under Section 11(d) shall be as defined therein) and all
outstanding and accrued vacation pay to the Date of Termination.

Notwithstanding the foregoing, the Executive shall not be entitled to any
Variable Compensation earned by the Executive before the Date of Termination
unless the Executive gives the Corporation the advanced written notice required
by Section 11(d) hereof.

 

  b. If the Executive’s employment is terminated by the Corporation for any
other reason other than the reasons set forth in Section 11(a) the Executive
shall be entitled to an amount equal to the total of:

 

  (i) All outstanding base salary earned before the Date of Termination, less
any amounts that the Executive received in connection with benefits paid or
payable as a result of Disability if applicable;

 

  (ii) Any Variable Compensation which has been earned by the Executive before
the Date of Termination calculated on a pro rata basis based on the number of
months in the current bonus period up to and including the Date of Termination
((pro rata Variable Compensation = annual Variable Compensation target / 12) ×
the number of months in the then-current bonus period up to and including the
Date of Termination);

 

  (iii) Additional payments based on the Executive’s length of service with the
Company, calculated as Executive’s monthly base salary for the number of months
set forth in the chart on Exhibit 1, less any amounts received by and/or payable
to Executive in connection with benefits paid or payable as a result of the
Disability if applicable (for purposes of this section 11.b.(iii), Executive’s
service start date is 8/14/2006);

 

  (iv)

An amount equal to  1/12 of the Variable Compensation payments earned by
Executive during the bonus year preceding the current bonus year times the
number of months referred to in the chart on Exhibit 1, based on Executive’s
length of service with the Company.

 

  (v) All outstanding and accrued vacation pay;



--------------------------------------------------------------------------------

  (vi) All properly incurred and reasonable business expenses owing to Executive
as of the Date of Termination; and

 

  (vii) Executive’s benefits provided for in Section 5(b) shall continue only
through the Date of Termination. If Executive elects to continue his health and
dental insurance coverage pursuant to COBRA, reimbursement for the COBRA
premiums for Executive and his dependents for the number of months corresponding
to the months of Executive’s severance payments as set forth in the chart on
Exhibit 1.

If, at the Date of Termination, there were any memberships in any clubs, social
or athletic organizations paid for by the Corporation pursuant to Schedule B
hereof at the Date of Termination, the Corporation will not take any action to
terminate such memberships but will not renew any such membership that expires
or reimburse the Executive for any further payments thereunder.

Any amounts due under Sections 12(b)(iii), and 12(b)(iv) hereunder shall be paid
by the Company to Executive on a semi-monthly basis commencing 30 days following
the Date of Termination and in all events, the Company will make all payments to
the Executive under this Agreement not later than 2 1/2 months after the end of
the later of the fiscal year or calendar year in which the payments are no
longer subject to a substantial risk of forfeiture. All salary, Variable
Compensation, vacation and severance payments and COBRA reimbursements will be
subject to applicable state and federal taxes and FICA withholding.

 

  c.

Except as expressly stipulated in Sections 11(d) or 14 hereof or in this
Section 12(c), any options which have not vested as of the Date of Termination
(being in the case where the Corporation gives notice, the date specified by the
Corporation as the date on which the Executive’s employment will terminate)
shall terminate and be of no further force and effect as of the Date of
Termination and neither any period of notice nor any payment in lieu thereof
upon termination of employment hereunder shall be considered as extending the
period of employment for the purposes of vesting of options notwithstanding
anything to the contrary in any other agreement between the Corporation and the
Executive. Notwithstanding anything contained in this Section 12, in the event
of termination by the Corporation other than for Just Cause, the Executive shall
have the right to exercise any options which are vested as at the Date of
Termination for the 90 Day Period as defined in Section 11(d). Any unvested
options which would have otherwise vested during such 90 Day Period shall
continue to vest during that period and to the extent any unvested options have
vested during such 90 Day Period, the Executive shall also be entitled to
exercise those options within a rolling 90 day period after the date of vesting
of such options, which period will not exceed 180 days following the Date of
Termination. In addition, notwithstanding



--------------------------------------------------------------------------------

 

anything contained in this Section 12 or elsewhere in this Agreement, in the
event of termination due to death of the Executive, the estate of the Executive
shall be entitled, at any time during the period which is 12 months following
the date of death of the Executive (the “12 Month Period”), to exercise any
options which have vested as at the date of death of the Executive. In addition,
any unvested options which would have otherwise vested during such 12 Month
Period shall continue to vest during that period and to the extent of any
unvested options have vested during such period, the Executive’s estate shall be
entitled to exercise those options within a period which starts on the day of
vesting and ends 12 months from the date of death of the Executive.

For purposes of greater certainty, if the Executive is terminated for Just
Cause, Death or if the Executive’s employment hereunder is terminated by the
Executive pursuant to Section 11(d) then no payment whatsoever shall be made to
the Executive under Sections 12(b).

 

13. NO FURTHER ENTITLEMENTS

Except as expressly provided in Sections 11 and 12 above and Section 14 below,
where the Executive’s employment has been terminated by the Executive or
terminated or deemed to have been terminated by the Corporation for any reason,
the Executive will not be entitled to receive any further payments, in lieu of
notice or as damages for any reason whatsoever. Except as to any entitlement as
expressly provided in this Agreement, the Executive hereby waives any claims the
Executive may have against the Corporation for or in respect of termination pay,
severance pay, or on account of loss of office or employment or notice in lieu
thereof.

 

14. OPTION ACCELERATION AND SEVERANCE PAYMENTS ON CHANGE OF CONTROL

 

  a. Termination by the Corporation

If the Executive’s employment is terminated by the Corporation upon the giving
of written notice of such termination to the Executive at any time within the 6
month period following a Change of Control (other than for Just Cause,
Disability or Death), then the Executive shall be entitled to the following:

 

  i. such payments on account of severance as provided for under Section 12(b)
of this Agreement; and

 

  ii.

notwithstanding anything to the contrary in Section 12 hereof or in this
Agreement, all options granted by the Corporation to the Executive shall,
following the giving of any notice by the Corporation under this Section 14(a),



--------------------------------------------------------------------------------

 

be deemed to vest immediately and shall be exercisable by the Executive for a
period of 90 days following the giving of such notice by the Corporation
hereunder.

 

  b. Termination by Executive

If the Executive’s employment is terminated by the Executive upon the giving of
written notice of such termination to the Corporation within the 6 month period
following a Change of Control, and within 60 days following the occurrence of a
Parachute Event, which shall be described in detail by the Executive in the
written notice of termination given to the Corporation, the Executive shall be
entitled to the following:

 

  i. such payments on account of severance as provided for under Section 12(b)
of this Agreement;

 

  ii. notwithstanding anything to the contrary in Section 12 hereof or in this
Agreement, all options granted by the Corporation to the Executive shall,
following the giving of proper notice by the Executive, under this
Section 14(b), be deemed to vest immediately and shall be exercisable by the
Executive for a period of 90 days following the giving of such notice.



--------------------------------------------------------------------------------

15. DISCLOSURE

During the employment period, the Executive shall promptly disclose to the
Reporting Manager full information concerning any interest, direct or indirect,
of the Executive (as owner, shareholder, partner, lender or other investor,
director, officer, employee, consultant or otherwise) or any member of his
family in any business that is reasonably known to the Executive to purchase or
otherwise obtain services or products from, or to sell or otherwise provide
services or products to, the Corporation or to any of its suppliers or
customers.

 

16. NON-COMPETITION/NON-SOLICITATION/PROPRIETARY RIGHTS AGREEMENT

The Executive agrees to execute contemporaneously with his execution of this
Agreement the confidentiality, non-solicitation, non-competition and
inventions/proprietary rights agreement in substantially the form annexed hereto
as Schedule “C”.

 

17. RETURN OF MATERIALS

All files, forms, brochures, books, materials, written correspondence,
memoranda, documents, manuals, computer disks, software products and lists
(including lists of customers, suppliers, products and prices) pertaining to the
business of the Corporation or any of its subsidiaries, Affiliates, and
Associates that may come into the possession or control of the Executive shall
at all times remain the property of the Corporation or such subsidiary,
Affiliate or Associate, as the case may be. On termination of the Executive’s
employment for any reason, the Executive agrees to deliver promptly to the
Corporation all such property of the Corporation in the possession of the
Executive or directly or indirectly under the control of the Executive. The
Executive agrees not to make for his personal or business use or that of any
other party, reproductions or copies of any such property or other property of
the Corporation.

 

18. GOVERNING LAW

This agreement shall be governed by and construed in accordance with the laws of
the State of Illinois.



--------------------------------------------------------------------------------

19. SEVERABILITY

If any provision of this Agreement, including the breadth or scope of such
provision, shall be held by any court of competent jurisdiction to be invalid or
unenforceable, in whole or in part, including the Schedules attached hereto and
incorporated by reference, such invalidity or unenforceability shall not affect
the validity or enforceability of the remaining provisions, or part thereof, of
this Agreement and such remaining provisions, or part thereof, shall remain
enforceable and binding.

 

20. ENFORCEABILITY

The Executive hereby confirms and agrees that the covenants and restrictions
pertaining to the Executive contained in this Agreement, are reasonable and
valid and hereby further acknowledges and agrees that the Corporation would
suffer irreparable injury in the event of any breach by the Executive of his
obligations under any such covenant or restriction. Accordingly, the Executive
hereby acknowledges and agrees that damages would be an inadequate remedy at law
in connection with any such breach and that the Corporation shall therefore be
entitled in lieu of any action for damages, temporary and permanent injunctive
relief enjoining and restraining the Executive from any such breach.

 

21. ASSIGNMENT OF AGREEMENT

The Executive may not assign, pledge or encumber the Executive’s interest in
this agreement nor assign any of the rights or duties of the Executive under
this agreement without the prior written consent of the Corporation. This
Agreement may be freely assigned by the Corporation to a purchaser of all or
substantially all of the assets of the Corporation, a subsidiary of the
Corporation, a division of the Corporation or the Affiliates or Associates of
the Corporation, as long as the purchaser/assignee expressly agrees in writing
to assume the obligations of the Corporation under this Agreement.

 

22. SUCCESSORS

This agreement shall be binding on and enure to the benefit of the successors
and assigns of the Corporation and the heirs, executors, personal legal
representatives and permitted assigns of the Executive.

 

23. NOTICES

Any notice or other communication required or permitted to be given hereunder
shall be in writing and either delivered by hand or mailed by prepaid registered
mail. At any time other than during a general discontinuance of postal service
due to strike, lock-out or otherwise, a notice so mailed shall be deemed to have
been received three business days after the postmarked date thereof or, if
delivered by hand, shall be deemed to have been received at the time it is
delivered. If there is a general discontinuance of postal service due to strike,
lock-out or otherwise, a notice sent by prepaid registered mail shall be deemed
to have been received three business days after the resumption of postal
service. Notices shall be addressed as follows:

 

  i. If to the Corporation:

c/o Open Text Corporation

275 Frank Tompa Drive

Waterloo, Ontario

Canada N2L 0A1



--------------------------------------------------------------------------------

  ii. If to the Executive:

John Wilkerson

6632 Woodland Hills Lane

Plano, Texas

USA, 75024

 

24. LEGAL ADVICE

The Executive hereby represents and warrants to the Corporation and acknowledges
and agrees that he had the opportunity to seek and was not prevented nor
discouraged by the Corporation from seeking independent legal advice prior to
the execution and delivery of this agreement and that, in the event that he did
not avail himself of that opportunity prior to signing this agreement, he did so
voluntarily without any undue pressure and agrees that his failure to obtain
independent legal advice shall not be used by him as a defense to the
enforcement of his obligations under this agreement.

 

25. RESIGNATION OF DIRECTORSHIPS, ETC.

The Executive agrees that after termination of his employment, he will, at the
request of the CEO or the Reporting Manager, tender his resignation from any
position he may hold as an officer or director of the Corporation or any of its
subsidiaries, Affiliates or Associates, and the Executive further covenants and
agrees, if so requested by the CEO or the Reporting Manager, not to stand for
re-election to any office of the Corporation or any of its subsidiaries,
Affiliates or Associates at any time following termination of the Executive’s
employment hereunder.



--------------------------------------------------------------------------------

26. NO DEROGATION

Nothing herein derogates from any rights the Executive may have under applicable
law, except as set out in this section. The parties agree that the rights,
entitlements and benefits set out in this Agreement to be paid to the Executive
are in full satisfaction of any rights or entitlements the Executive may have as
against the subsidiaries, Affiliates and Associates of the Corporation as a
result of the termination of his employment with such subsidiaries, Affiliates
or Associates.

 

27. CURRENCY

All dollars referenced herein are in United States dollars unless expressly
provided to the contrary.

 

28. WITHHOLDING

The Corporation shall have the right to withhold from any and all payments
required to be made to the Executive pursuant to this Agreement all federal,
state, local, and/or other taxes which the Corporation determines are required
to be withheld in accordance with applicable statutes or regulations.

 

29. NON-DISPARAGEMENT

The Executive covenants and agrees that he shall not engage in any pattern of
conduct that involves the making or publishing of written or oral statements or
remarks (including, without limitation, the repetition or distribution of
derogatory rumors, allegations, negative reports or comments) which are
disparaging, deleterious or damaging to the integrity, reputation or goodwill of
the Corporation, its subsidiaries, Affiliates or Associates or its and their
management.

 

30. PRIVACY

 

  a. The Executive acknowledges and agrees that the Corporation may collect, use
and disclose his personal information for purposes relating to his employment
with the Corporation. The purposes of such collection, use and disclosure
include, but are not limited to:

 

  i. ensuring that the Executive is paid for his services to the Corporation
which includes disclosure to third party payroll providers;

 

  ii. administering and/or facilitating the provision of any benefits to which
the Executive is or may become entitled to, including bonuses, medical, dental,
disability and life insurance benefits, pension, group RRSP and/or stock
options. This shall include the disclosure of the Executive’s personal
information to the Corporation’s third party service providers and
administrators;



--------------------------------------------------------------------------------

  iii. compliance by the Corporation with any regulatory reporting and
withholding requirements relating to the Executive’s employment;

 

  iv. in the event of a sale or transfer of all or part of the shares or assets
of the Corporation or its subsidiaries or Affiliates, disclosing to any
potential acquiring organization the Executive’s personal information solely for
the purposes of determining the value of the Corporation and its assets and
liabilities and to evaluate the Executive’s position in the Corporation. If the
Executive’s personal information is disclosed to any potential acquiring
organization, the Corporation will require the potential acquiring organization
to agree to protect the privacy of the Executive’s personal information in a
manner that is consistent with any policy of the Corporation dealing with
privacy that may be in effect from time to time and/or any applicable law that
may be in effect from time to time;

 

  v. compliance by the Corporation of its obligations to report improper or
illegal conduct by any of its directors, officers, employees or agents under any
applicable securities, criminal or other law; and

 

  vi. monitoring the Executive’s access to the Corporation’s electronic media
services in order to ensure that the use of such services is in compliance with
the Corporation’s policies and procedures and is not in violation of any
applicable laws.

 

  b. If the Executive’s specific consent to the collection, use or disclosure of
his personal information is required in the future, the Executive hereby agrees
to provide such consent, and if the Executive refuses to provide or withdraws
his consent, the Executive acknowledges that his employment and/or his
entitlement to certain employment benefits may be negatively affected.

 

31. ENTIRE AGREEMENT

This Agreement constitutes the entire agreement and understanding between the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, written or oral, among the parties relating to
such subject matter, including any other employment agreement made between the
Corporation and the Executive.

 

32. ARBITRATION

With the exception of an action to enforce the restrictive covenants in Schedule
C hereof, any dispute arising out of or relating to this Agreement shall be
resolved by final and binding arbitration in accordance with the then-current
rules of the American Arbitration Association (“AAA”). The arbitration hearing
shall be held in Chicago, Illinois, unless otherwise agreed to by the parties,



--------------------------------------------------------------------------------

before a panel of three arbitrators selected in accordance with the procedures
established by the AAA. An action by the Corporation to enforce the restrictive
covenants in Schedule C may be filed in a court of competent jurisdiction as
provided in Schedule C.

The party who initiates the arbitration shall pay the filing fees. The
Corporation shall bear the fees of the arbitrator and any costs of or assessed
by the arbitrator. Each party shall bear the costs and expenses of its own
counsel, technical advisors and expert witnesses, unless the decision of the
arbitrator otherwise directs. The decision of the arbitrators shall be tendered
within sixty (60) days of final submission of the parties in writing or any
hearing before the arbitrators and shall include their individual votes. Either
party may enforce the arbitration award in any court of competent jurisdiction
or in the forum selected in Section 34 below. The parties understand and
acknowledge that they are waiving their rights to a jury trial regarding any
matters subject to arbitration under this Agreement.

 

Signature of Executive:  

LOGO [g89644img001.jpg]

 

33. FORUM SELECTION

The parties hereby agree that all demands, claims, actions, causes of action,
suits, proceedings and litigation between or among the parties or arising out of
the employment relationship between the Executive and the Corporation not
subject to the Arbitration provision in Section 32 hereof shall be filed, tried
and litigated only in a federal or state court located in Chicago, Illinois. In
connection with the foregoing, the parties hereto irrevocably consent to the
jurisdiction and venue of such court and expressly waive any claims or defenses
of lack of jurisdiction of or proper venue by such court.

 

34. NO CONFLICTING OBLIGATIONS

The Executive represents and warrants that none of the negotiation, entering
into or performance of this Agreement has resulted in or may result in a breach
by the Executive of any agreement, duty or other obligation with or to any
Person, including, without limitation, any agreement, duty or obligation not to
compete with any Person or to keep confidential the confidential information of
any Person, and there exists no agreement, duty or other obligation binding upon
the Executive that conflicts with the Executive’s obligations under this
Agreement. The Executive agrees to indemnify and hold the Corporation and its
subsidiaries and Affiliates, and their officers, directors, employees, agents
and consultants harmless against any and all claims, liabilities, damages or
costs incurred by any of them by reason of an alleged violation by the Executive
of the representations contained in this Section.



--------------------------------------------------------------------------------

35. NO SET-OFF

The existence of any claim, demand, action or cause of action of the Executive
against the Corporation, whether or not based upon this Agreement, will not
constitute a defense to the enforcement by the Corporation of any covenant or
agreement of the Executive contained herein.

 

36. AMENDMENT

This Agreement may be amended, modified or supplemented only by a written
agreement executed by each of the parties hereto.

 

37. HEADINGS

The headings in this Agreement have been inserted solely for ease of reference
and shall not be considered in the interpretation or construction of this
Agreement.

 

38. COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which
shall be an original, but such counterparts shall together constitute one and
the same agreement.

IN WITNESS WHEREOF the parties hereto have executed this agreement as of the
date first above written.

 

OPEN TEXT, INC. Per:

/s/ Tony Preston

Tony Preston SVP, Global Human Resources Authorized Signing Officer

 

SIGNED, SEALED AND DELIVERED       in the presence of:         )       )       )
   

/s/ John Wilkerson

  )     John Wilkerson



--------------------------------------------------------------------------------

SCHEDULE “A”

Remuneration – Salary and Variable Compensation

Schedule “A” to the Employment Agreement made as of the 1ST Day of July, 2009 by
and between Open Text Inc. (the “Corporation”) and John Wilkerson (the
“Executive”).

a) The Annual Base Salary is $400,000

b) The Variable Compensation at 100% target is $ 300,000

Both “a” and “b” are subject to the provisions of Section 7 of the Employment
Agreement.



--------------------------------------------------------------------------------

SCHEDULE “B”

Remuneration – Executive Benefits

Schedule “B” to the Employment Agreement made as of the 1st Day of July 2009, by
and between Open Text Corporation (the “Corporation”) and John Wilkerson (the
“Executive”).

Benefits to be enjoyed by the Executive during the term of this Agreement shall
include:

 

  (i) reimbursement of reasonable cell-phone or Blackberry expenses consistent
with corporate policy;

 

  (ii) each fiscal year you will be entitled to a $5,000 (USD currency
equivalent) perquisite allowance which may be used for reimbursement of the
following types of services or fees:

 

  •  

Financial planning

 

  •  

Tax planning

 

  •  

Estate planning

 

  •  

Athletic/Health Club

 

  (iii) the services of Medisys Health Group Inc, or a provider of your choice
(Medcam), shall be retained to provide annual mandatory and regular Health
Examinations to our senior executive team.



--------------------------------------------------------------------------------

SCHEDULE C

EMPLOYEE CONFIDENTIALITY AND

NON-SOLICITATION AGREEMENT – GENERAL

As an employee of Open Text Corporation or any related or affiliated company
(the “Company”):

A. I understand and agree that I have a responsibility to protect and avoid the
unauthorized use or disclosure of confidential information of the Company; and

B. I have a responsibility not to solicit or entice away from the Company any
customer of the Company or any employee of the Company.

 

  I. Confidential Information. For purposes of this Agreement, the term
“confidential information” means all information that is not generally known and
which I obtained from the Company, or learn, discover, develop, conceive or
create during the term of my employment with the Company, and which relates
directly to the business or to assets of the Company. Confidential information
includes, but is not limited to: inventions, discoveries, know-how, ideas,
computer programs, designs, algorithms, processes and structures, product
information, research and development information, lists of clients and other
information related thereto, financial data and information, business plans and
processes, and any other information of the Company that the Company informs me,
or which I should know by virtue of my position or the circumstances in which I
learned it, is to be kept confidential. Confidential information also includes
information obtained by the Company in confidence from its vendors or its
clients. Confidential information may or may not be labeled as “confidential”.
If I am unsure as to whether information is “confidential”, I will ask my
manager for assistance.

Confidential information does not include any information that has been made
generally available to the public. It also does not include any general
technical skills or general experience gained by me during my employment with
the Company. I understand that the Company has no objection to my using these
skills and experience in any new business venture or employment following the
cessation of my employment with the Company.

I recognize and acknowledge that in the course of my employment with the Company
I may obtain knowledge of confidential and proprietary information of a special
and unique nature and value and I may become familiar with trade secrets of the
Company relating to the conduct and details of the Company’s business. While I
am employed by the Company and for a period of three years following the
cessation of my employment I agree:

A. to keep confidential and hold in secrecy and not disclose, divulge, publish,
reveal or otherwise make known, directly or indirectly, or suffer or permit to
be disclosed, divulged, published, revealed or otherwise made known to any
person whatsoever, or used (except for the benefit and proper purposes of the
Company), and shall faithfully do all in my power to assist the Company in
holding in secrecy all of the Company’s confidential information as defined
above.

B. to keep confidential and hold in secrecy and not disclose, divulge, publish,
reveal or otherwise make known, directly or indirectly, or suffer or permit to
be disclosed, divulged, published, revealed or otherwise made known to any
person whatsoever, or used (except for the benefit and proper purposes of the
Company) any and all secrets or confidential information related to the
Company’s activities or affairs which I now know or which are hereafter
disclosed or made known to me or otherwise learned or acquired by me, including
information respecting the business affairs, prospects, operations or strategic
plans respecting the Company, which knowledge I gain in my capacity as an
employee of the Company and which knowledge is not publicly available or
disclosed.

II. Agreement Not to Solicit. I agree that while I am an employee of the Company
and for six (6) months thereafter that I will:

A. not solicit or entice or attempt to solicit or entice away from the Company
any of the employees of the Company to enter into employment or service with any
person, business, firm or corporation other than the Company;



--------------------------------------------------------------------------------

B. not solicit or entice or attempt to solicit or entice away from the Company
any customer or any other person, firm or corporation dealing with the Company.

III. Return of Documents. Upon the cessation of my employment with the Company
for any reason, I agree to return to the Company all records, documents,
memoranda, or other papers, copies or recordings, tapes, disks containing
software, computer source code listings, routines, file layouts, record layouts,
system design information, models, manuals, documentation and notes as are in my
possession or control. I acknowledge and agree that all such items are strictly
confidential and are the sole and exclusive property of the Company.

IV. General.

A. I further represent and warrant that I have not entered into any Agreement
with any previous or present employer which would prevent me from accepting
employment with the Company or which would prevent me from lawfully executing
this Agreement.

B. I understand that the obligations outlined in this Agreement are the concern
and responsibility of all employees of the Company. I agree to report in writing
any violations of these policies to my manager or to the Vice-President of Human
Resources.

C. All the provisions of this Agreement will be deemed severable, and if any
part of any provision is held illegal, void or invalid under applicable law,
such provision may be changed to the extent reasonably necessary to make the
provision, as so changed, legal, valid and binding. If any provision of this
Agreement is held illegal, void or invalid in its entirety, the remaining
provisions of this Agreement will not in any way be affected or impaired, but
will remain binding in accordance with its terms.

D. This Agreement and all the rights and obligations arising here from shall be
interpreted and applied in accordance with the laws of the Province of Ontario
and in the courts of the Province of Ontario there shall be exclusive
jurisdiction to determine all disputes relating to this Agreement and all the
rights and obligations created hereby. I hereby irrevocably attorn to the
jurisdiction of the courts of the Province of Ontario.

E. I acknowledge that my employment with the Company is contingent on my
acceptance and my observance of this Agreement, and that such employment is
adequate and sufficient consideration to bind me to all of the covenants and
agreements made by me under this Agreement.

 

Judith Wilkerson

   

John D. Wilkerson

Print Name of Witness     Print Name of Employee

/s/ Judith Wilkerson

   

/s/ John D. Wilkerson

Signature of Witness     Signature of Employee

Date:  

 

   



--------------------------------------------------------------------------------

Exhibit 1

Severance Payment vs. Length of Service

 

Length of Service (years)    Severance Payments in Months Less than or equal to
1 year employment, but less than 10 years    12 months severance Greater than or
equal to 10 years continuous employment    12 months severance for employment up
to 10 years. Employment exceeding 10 years, executive will receive an additional
(1) month severance for each additional year of employment over 10 years. Up to
a maximum of 24 months severance.



--------------------------------------------------------------------------------

Exhibit II

EQUITY OWNERSHIP POLICY

In a continuing effort to align the interests of the Executives of Open Text
Corporation, with the interests of OPEN TEXT’s shareholders, the Board of
Directors (the “Board”) hereby establishes required OPEN TEXT equity ownership
guidelines (the “Guidelines”).

COVERED EXECUTIVES

OPEN Text’s Executive Chairman/CSO, CEO/President, All NEO’s (Named Executive
Officers), Executive Leadership Team (ELT-Tier 1), any other Executives (Tier 2)
having an Executive Agreement with a “Change of Control” (the “CoC”) clause is a
covered executive (the “Covered Executive”) under this policy.

EQUITY OWNERSHIP LEVEL

The Board establishes that the Covered Executives listed below achieve the
equity ownership levels shown within five (5) years of the date of the
establishment of this Policy (i.e., by October 1, 2014) or, for an executive who
becomes a Covered Executive after the date this Policy was adopted, within five
(5) years after the date of his/her qualification as a Covered Executive, and
hold the number of OPEN TEXT shares or share equivalents for so long as they are
Covered Executives.

 

•        Executive Chairman*

      4x base salary

•        CFO/President*

      4x base salary

•        ELT (Tier 1)

      2x base salary

•        Executives with CoC Agreement (Tier 2)

      lx base salary

* The share ownership level for new incumbents to the Executive Chairman and CEO
roles will be reviewed and approved by the Compensation Committee at that time.

Covered Executives may achieve their associated level through the award of stock
option exercises, purchases under the OPEN TEXT Employee Stock Purchase Plan
(ESPP), through open market purchases made in compliance with applicable
securities laws and exchange rules or through any equity plans OPEN TEXT may
adopt from time to time.

Until required ownership levels have been reached, Covered Executives are
required to retain a minimum of 50% of the net proceeds of any stock option
exercise, or LTIP award to be used towards share ownership.

For compliance purposes, the shares will be valued at the greater of their book
value (i.e., purchase price) or the current market value. The CEO/President will
address non-compliance issues for Tier 1 and Tier 2 Covered Executives, as
necessary. The Compensation Committee will address non-compliance issues for the
CEO/President and the Executive Chairman, as necessary.

The Board shall have the power to, at any time and from time to time either
prospectively or retrospectively, (i) suspend or terminate the Policy,
(ii) amend the Policy if required under applicable law, and (iii) to amend this
Policy for administrative or other non-substantive amendments.